Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Examiner and New Grounds for Rejection
The current application is being examined by a new Examiner. Upon review of the application, it has been determined that the claimed invention is not in condition for allowance for the reasons outlined below.

DETAILED ACTION
Status
Claims 1, 4, 5, and 11-26 are pending. Claims 4, 5, 11-25 are withdrawn. Therefore, Claims 1 and 26 are presented for examination.

Election/Restrictions
Applicant elected with traverse Group I (composition) as the invention and vinyl benzoate as the compound species of formula 1 in the reply filed 09/03/2019.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/617,718, filed January 16, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claims 1 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated
Marras et al. (US 20180179140 A1 – filed 2016).

Claimed invention
Claim 1 is drawn to a “composition comprising vinyl benzoate in an amount effective for killing insects and optionally a surfactant and optionally a carrier.” Claim 26 is similar but uses “consisting essentially of” language to modify the composition.

Prior art
Marras teaches a mixture that contained 26%  wt. of vinyl benzoate. See 0179. The amount of 26% is an effective amount for killing insects according to the instant specification because as little as 0.05% vinyl benzoate is described as effective ovicidal amounts. See specification, 0059.

 
B.	Claims 1 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated
Constantine et al. (US 3149087 A).

Claimed invention
Claim 1 is drawn to a “composition comprising vinyl benzoate in an amount effective for killing insects and optionally a surfactant and optionally a carrier.” Claim 26 is similar but uses “consisting essentially of” language to modify the composition.

Prior art
Constantine teaches a mixture that contained 11% wt. of vinyl benzoate1. See Table V spanning columns 9 and 10 – particularly Composition No. 36. The amount of 11% is an effective amount for killing insects according to the instant specification because as little as 0.05% vinyl benzoate is described as effective ovicidal amounts. See specification, 0059.

C. 	Claims 1 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated Herrmann et al. (US 2245131).

Claimed invention
Claim 1 is drawn to a “composition comprising vinyl benzoate in an amount effective for killing insects and optionally a surfactant and optionally a carrier.” Claim 26 is similar but uses “consisting essentially of” language to modify the composition.

Interpretation of claims
Given that a carrier and a surfactant are optional, the claim encompasses embodiments where the claimed invention reads on pure vinyl benzoate liquid itself because the pure vinyl benzoate liquid is itself a composition. 

Prior art
Herrmann teaches a composition of pure vinyl benzoate. See col. 2:20-21. The fact that the composition comprises pure vinyl benzoate infers that effectively all of the composition comprises vinyl benzoate. Given that the amount of vinyl benzoate that is effective for killing insects is as little as 0.05% according to the instant specification, the pure vinyl benzoate composition comprises an effective amount of vinyl benzoate for killing insects. See specification, 0059.

No Claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1 Percent vinyl benzoate = 20 / (100+60+20) x 100% = 11.1%